Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 

Claims 1-10 are allowed because the prior art does not teach or suggest a battery module system having combinations of elements in the claims including, among other limitations, the following features in independent claim 1:

The master module comprising: 
A first processor configured to generate a first wake-up signal for waking up the plurality of slave modules and to allocate and manage an identification number of the plurality of slave modules; and 
A master terminal connecting the master module and the first slave module connected to the master module, 

Wherein the first slave module comprises: 
An analog front end (AFE) configured to be woken up by receiving the first wake-up signal, to measure at least one physical quantity of the first slave module, and to transmit the measured at least one physical quantity to a second processor; 
The second processor configured to receive and process a signal transmitted by the first processor, to transmit a signal to the first processor, and to process a physical quantity measured by the AFE; 
A first slave terminal connecting the master module to the first slave module; 
A second slave terminal connecting the second slave module to the first slave module; 
A first communication isolator arranged on a first communication line connecting the first slave terminal to the AFE, the first communication isolator being configured to transmit the first wake-up signal generated by the first processor to the AFE; and 
.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PAUL DINH/            Primary Examiner, Art Unit 2851